DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 04/09/21.
Claims 1-5, 7-13, and 15-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on April 9, 2021, has been entered. Claims 1, 5, 9, 13, 17, and 20 have been amended. Claims 6 and 14 have been cancelled. In light of Applicant’s amendments, the 112(a) and 112(b) rejections have been overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al., U.S. 20150262230 A1 (previously cited and hereafter referred to as “Cypher”), in view of Walsh et al., U.S. 20100070501 A1 (previously cited and hereafter referred to as “Walsh”), in further view of Van Nest et al., U.S. 20130254304 (previously cited and hereafter referred to as “Van Nest”).

Regarding claim 1, Cypher teaches a method for a fitting room virtual assistant based on Internet of Things (IoT) sensors, the method comprising:
determining a customer is entering a fitting room with a plurality of merchandise based on a plurality of merchandise tracking data, wherein the plurality of merchandise tracking data shows a location of the plurality of merchandise (Cypher: [0110] – “identification module 814 may determine that the individual has moved the item from a first position to a second position…may determine that the individual carried the item into the particular area (e.g., the fitting room)”);
identifying each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured as the customer enters the fitting room to images of items within inventory data to identify 
receiving a question from the customer, wherein the customer asked a virtual assistant the question inside or within a threshold distance of the fitting room (Cypher: [0029] – “fitting room includes an interactive mirror system”; [0030] – “consumer may be able to request a different size of the jeans from a UI element presented by the interactive mirror system”);
determining whether a sales associate should be contacted based on a nature of the question (Cypher: [0030] – “consumer may be able to request a different size…Upon receiving such input, the interactive mirror may then transmit a notification to a device of a sales associate requesting the alternate size”; [0069] – “recommendation module 314 may receive requests for recommendations, and, in turn, provide a recommendation to the user” – request can be for a different size which causes a sales associate to be contacted or for a recommendation which is provided without contacting a sales associate); and
performing an action based on the determination, wherein, in response to determining that the sales associate should be contacted, performing the action comprises: (Cypher: [0030] – “consumer may be able to request a different size of the jeans…Upon receiving such input, the interactive mirror may then transmit a notification to a device of a sales associate requesting the alternate size”)
locating a sales associate (Cypher: [0074] – “call a sales associate for immediate assistance”).
Cypher does not explicitly teach: 
in response to determining an assumption is needed to answer the received question, providing a clarification question to the customer through a graphical user interface or an acoustic device.
Walsh teaches in response to determining an assumption is needed to answer a question, providing a clarification question to the customer through a graphical user interface or an acoustic device (Walsh: [0031] – “if the user submits a captured image in which a bottle of wine is evidently the object of interest but the label is blurry, the human interaction task system may send the user a query, ‘Did you mean X wine?’”). This instruction of Walsh is applicable to the method of Cypher as they both share characteristics and capabilities, namely, they are directed to providing an answer to a query from a customer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing assistance in a retail store, as disclosed by Cypher, to include providing a clarification question to the customer through a graphical user interface or an acoustic device in response to determining an assumption is needed to answer a question, as taught by Walsh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cypher in order to minimize misidentification of the user’s query (Walsh: [0023]).
	Cypher in view of Walsh does not explicitly teach:
performing an action based on the determination, wherein, in response to determining that the sales associate should be contacted, performing the action comprises:
locating a sales associate within a preconfigured distance of a specific department based on a store location of an item within the plurality of merchandise to which the question is referring;
confirming the request and a status of the located sales associate via a sales associate mobile device; and
transmitting, to the sales associate mobile device upon the confirming, the item, the store location of the item, and a customer location within a fitting room.
Van Nest teaches locating a sales associate within a preconfigured distance of a specific department based on a store location of an item (Van Nest: [0088] – “response computer 16 may query potential responder database 74 for potential responders…i.e., potential responders having as their associated current location 76w the electronics department”. (Examiner Note: The Examiner notes the limitation “locating a sales associate within a preconfigured distance of a specific department” encompasses “find[ing] the sales associate that is closest to the article of merchandise” according to paragraph [0045] of Applicant’s specification)). This instruction of Van Nest is applicable to the method of Cypher as they both share characteristics and capabilities, namely, they are directed to providing customer assistance within a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performed action, as disclosed by Cypher, to include locating a sales associate within a preconfigured distance of a specific department based on a store location of an item, as taught by Van Nest. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combined method of Cypher in view of Walsh in order to find an appropriate and qualified responder (Van Nest: [0061]).

Van Nest further teaches transmitting, to the sales associate mobile device upon the confirming, the item [tools], the store location of the item [tools department], and a customer location [location of the requester] (Van Nest: [0077] – “message may include…location…type of assistance request…‘OTS help request – tools’…requester is located in the tools department”). This instruction of Van Nest is applicable to the method of Cypher as they both share characteristics and capabilities, namely, they are directed to providing customer assistance within a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the performed action, as disclosed by Cypher, to include transmitting, to the sales associate mobile device upon the confirming, the item, the store location of the item, and a customer location within the fitting room, as taught by Van Nest. One 

Regarding claim 2, Cypher in view of Walsh in further view of Van Nest teaches the method of claim 1. Cypher further teaches a method comprising: 
providing a plurality of instructions to the customer, wherein the plurality of instructions includes an introduction and a plurality of directions on how to use the virtual assistant (Cypher: [0114] – “transmitting instructions to a client device of the individual to present the interactive GUI”).

Regarding claim 3, Cypher in view of Walsh in further view of Van Nest teaches the method of claim 1. Cypher further teaches the action further comprises: 
providing a response to the question based on a plurality of IoT sensors (Cypher: [0069] – “recommendation module 314 may receive requests for recommendations, and, in turn, provide a recommendation to the user”; [0077] – “interactive wall display 110 may employ any number of sensors to detect the presence of an individual…may result in a change in the content being displayed”).


Regarding claim 4,
in response to being unable to determine an item within the plurality of merchandise to which the question relates, prompting the customer to confirm the item (Walsh: [0031] – “if the user's interest appears to be a wine from a particular year that has a number of options, the human interaction task system may query “Were you interested in the vintage reserve?”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Walsh with Cypher for the reasons identified above with respect to claim 1.

Regarding claim 5, Cypher in view of Walsh in further view of Van Nest teaches the method of claim 1. Cypher further teaches wherein performing the action further comprises:
in response to determining that the sales associate should not be contacted, providing an answer to the question from a merchandise database, wherein the merchandise database includes information on the plurality of merchandise (Cypher: [0118] – “recommendation module 820 generates an item recommendation for the individual based on the user data and detailed product information of the garment”).


Regarding claim 7, Cypher in view of Walsh in further view of Van Nest teaches the method of claim 5. Walsh further teaches:
determining whether the provided answer was satisfactory based on a response from the customer and when it has been determined that the provided answer was not satisfactory, providing a new answer from the merchandise database (Walsh: [0126] – “in order to verify that the item of interest has been correctly identified in the image, the query may ask, “Did you mean the Eiffel Tower?” The user may respond by selection of one of the “yes” and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Walsh with Cypher for the reasons identified above with respect to claim 5.

Regarding claim 8, Cypher in view of Walsh in further view of Van Nest teaches the method of claim 5. Van Nest further teaches: 
determining whether the sales associate has fulfilled a request based on a plurality of location tracking data and when it has been determined that the sales associate has not fulfilled the request, locating a new sales associate to fulfill the request (Van Nest: [0091] – “response computer may determine whether preferred responder is working on-site or not. If preferred responder is not on-site, response computer will determine an alternative responder to respond to the assistance request message”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Van Nest with Cypher in view of Walsh for the reasons identified above with respect to claim 5.
Regarding claims 9-13 and 15-16, all the limitations in computer program product claims 9-13 and 15-16 are closely parallel to the limitations of method claims 1-3, 5, and 7-8 analyzed above and rejected on the same bases. Cypher further teaches one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (Cypher: [Claim 20] 

Regarding claims 17-20, all the limitations in system claims 17-20 are closely parallel to the limitations of method claims 1, 3, and 5 analyzed above and rejected on the same bases. Cypher further teaches one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (Cypher: [0107] – “method 900 may be embodied in computer-readable instructions for execution by a hardware component (e.g., a processor)”; [claim 20] – “machine-readable storage medium embodying instructions…cause the machine to perform operations”).







Response to Arguments
Applicant's arguments filed 04/09/21 have been fully considered.

35 U.S.C. § 103
	With respect to newly amended claim 1, Applicant argues the cited prior art fails to teach the newly amended limitation reciting “wherein, in response to determining that the sales associate should be contacted, performing the action comprises: locating a sales associate within a preconfigured distance of a specific department based on a store location of an item within the plurality of merchandise to which the question is referring; confirming the request and a status of the located sales associate via a sales associate mobile device; and transmitting, to the sales associate mobile device upon the confirming, the item, the store location of the item, and a customer location within the fitting room” (Remarks page 11-13); however the Examiner disagrees. As shown above in the current office action, the Examiner has relied upon Van Nest to cure the deficiencies of Cypher in view of Walsh. Van Nest teaches querying for potential responders closest to the customer’s location, for example, finding potential responders that are located in the electronics department (Van Nest: [0088]). The Examiner further notes that Applicant’s specification describes finding a sales associate that is closest to the article of merchandise that is being requested (see paragraph [0045]). Van Nest further teaches a responder may accept an assistance request message and the messages may have corresponding actions such as “cleared” or “escalated” to indicate if a responder has completed the request or not (Van Nest: [0078]). Furthermore, Van Nest teaches the assistance request message may include the type of assistance request such as indicating a requester needs help with tools in the tools department and the location of the requester (Van Nest: [0077]). Therefore the Examiner maintains the rejection.

            
In response to Applicant’s assertion that the dependent claims are allowable due to their dependencies on claims 1, 9, and 17 (Remarks page 14), the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                                                     

	/RESHA DESAI/            Primary Examiner, Art Unit 3625